



UNIFIRST CORPORATION
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
2010 STOCK OPTION AND INCENTIVE PLAN


In accordance with the provisions of the UniFirst Corporation Amended and
Restated 2010 Stock Option and Incentive Plan (the “Plan”), the Plan is hereby
amended as follows:
1.
Section 15(b) is hereby amended and restated as follows:



“(b)    Payment in Stock. Subject to approval by the Administrator, a grantee
may elect to have the Company’s required tax withholding obligation satisfied,
in whole or in part, by authorizing the Company to withhold from shares of Stock
to be issued pursuant to any Award a number of shares with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due; provided, however, that the amount withheld does not
exceed the maximum statutory tax rate (or in the case of Restricted Stock
Awards, the Company’s minimum required tax withholding obligation) or such
lesser amount as is necessary to avoid adverse accounting treatment or as
determined by the Administrator. The Administrator may also require Awards to be
subject to mandatory share withholding up to the required withholding amount.”
2.
Except as modified herein, the Plan is not modified in any respect and remains
in full force and effect.



Approved by the Board of Directors: January 9, 2018





